DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.\

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter 2009/0115400 (applicant disclosed art) in view of Koseki et al. 2013/0322898 (called Koseki hereinafter).

Regarding independent claim 1, Hunter teaches, in Figure 4, a power supply on-off detection circuit (100) comprising: 
a signal acquisition circuit (primary winding 58 of current transformer 60); 
a signal conversion circuit (secondary winding 62 of current transformer 60 and rectifier D106 and C102, para [0021]); 
and a signal processing circuit (Fig. 2; controller 26); wherein 
the signal acquisition circuit is coupled to a power supply (28), and is configured to collect an alternating current signal output by the power supply (para [0014 and 0020], alternating current in primary winding), and to output the alternating current signal to the signal conversion circuit (para [0014 and 0020], current in primary winding is sent to the secondary winding); 
the signal conversion circuit is configured to convert the alternating current signal into a voltage signal (para [0014], an induced voltage signal in the secondary winding based on the current in the primary winding), and to output the voltage signal to the signal processing circuit (Figs. 2 and 4); and 
the signal processing circuit is coupled to the signal conversion circuit (Figs. 2 and 4), and is configured to convert the voltage signal into a level signal (para [0023-0024], VDD compared to Vdetect), wherein the level signal is used to determine whether the power supply is on or off by determining whether the switch is switched on or off (para [0023-0024], based on comparison between VDD and Vdetect, indicator LEDs D109 and D110 light up indicating if current is flowing to the load or not).
	Hunter fails to teach a power supply through a switch.
Koseki teaches, in Figure 2, a power supply (120) through a switch (102).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hunter with a main power switch as described by Koseki for the purpose of controlling the activation of the device through the use of a switch which provides a path of powering components within the device.

Regarding claim 2, Hunter and Koseki teach the power supply on-off detection circuit according to claim 1, Hunter further teaches, in Figure 4, wherein the signal acquisition circuit comprises a current transformer (current transformer 60); and a primary side (58) of the current transformer is configured to collect the alternating current signal output by the power supply, and to couple the alternating current signal collected by the primary side to a secondary side (62) of the current transformer according to a preset ratio to obtain an alternating current signal reduced to a specified value (the currently set ratio of turns between the primary and secondary windings for current transformer 60).

Regarding claim 9, Hunter and Koseki teach the power supply on-off detection circuit according to claim 2, Hunter further teaches, in Figure 4, wherein the signal processing circuit comprises a signal amplifying circuit (R103 and R104; para [0021]), and the signal amplifying circuit is coupled to the current transformer or the signal processing circuit to amplify the alternating current signal reduced and output by the current transformer (R103 and R104; para [0021], these resistor regulate the voltage thus either amplifying the voltage or lowering the voltage needed to protect the voltage detector).

Regarding independent claim 10, Hunter teaches, in Figure 4, a power supply on-off detection method (Abstract), comprising: 
collecting an alternating current signal (para [0014 and 0020], alternating current input to primary winding 58 of current transformer 60) of a power supply (28), and converting the alternating current signal into a voltage signal (para [0014 and 0020-0021], current in primary winding is sent to the secondary winding and through to rectifier D106 and C102 as a voltage signal); 
determining a level signal (para [0023-0024], VDD compared to Vdetect) representing a change state of the alternating current signal based on the voltage signal (Fig. 3); and 
determining whether the power supply is on or off by determining whether the power supply is switched on or off based on the level signal (para [0023-0024], based on comparison between VDD and Vdetect, indicator LEDs D109 and D110 light up indicating if current is flowing to the load or not).
Hunter fails to teach a switch coupled to the power supply.
Koseki teaches, in Figure 2, a switch (102) coupled to the power supply (120).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hunter with a main power switch as described by Koseki for the purpose of controlling the activation of the device through the use of a switch which provides a path of powering components within the device.

Regarding claim 11, Hunter and Koseki teach the power supply on-off detection method according to claim 10, Hunter further teaches, in Figure 4, wherein the collecting the alternating current signal of the power supply comprises: collecting by a primary side (58) of a current transformer (current transformer 60) the alternating current signal output by the power supply, and coupling the alternating current signal collected by the primary side to a secondary side (62) of the current transformer according to a preset ratio to obtain an alternating current signal reduced to a specified value (the currently set ratio of turns between the primary and secondary windings for current transformer 60).

Regarding claim 12, Hunter and Koseki teach the power supply on-off detection method according to claim 11, Hunter further teaches wherein the converting the alternating current signal into the voltage signal comprises: converting the alternating current signal into a direct current signal, and converting the direct current signal into the voltage signal (para [0021, 0023-0027], AC signal input at 58 and rectifier D106 and C102 turns the AC signal into a DC voltage signal with DC current).

Regarding claim 13, Hunter and Koseki teach the power supply on-off detection method according to claim 11, further comprising: before the determining the level signal representing the change state of the alternating current signal (R103 and R104; para [0021]), amplifying the alternating current signal reduced to the specified value and outputting the amplified alternating current signal (R103 and R104; para [0021], these resistor regulate the voltage thus either amplifying the voltage or lowering the voltage needed to protect the voltage detector).

Regarding claim 14, Hunter and Koseki teach the power supply on-off detection method according to claim 10, Hunter further teaches, in Figure 4, wherein, the determining whether the power supply is on or off by determining whether the switch coupled to the power supply is switched on or off based on the level signal comprises: if the level signal remains a low level within a specified time period (para [0024]), determining that the switch coupled to the power supply is switched off (para [0024]), and determining that the power supply is in an off state (para [0024]); and if the level signal remains a high level within the specified time period (para [0023]), determining that the switch coupled to the power supply is switched on (para [0023]), and determining that the power supply is in an on state (para [0023]).

Regarding claim 15, Hunter and Koseki teach the power supply on-off detection method according to claim 11, Hunter further teaches, in Figure 4, further comprising: limiting the alternating current signal coupled to the secondary side of the current transformer (the alternating current output from power source 28 can be set to an appropriate value).

Regarding claim 16, Hunter and Koseki teach the power supply on-off detection method according to claim 12, Hunter further teaches further comprising: performing a current limitation on the direct current signal converted (para [0021], the rectifier limits the amount of voltage/current is output).

Regarding claim 17, Hunter and Koseki teach the power supply on-off detection method according to claim 12, further comprising: adjusting a voltage of the direct current signal at a zero-crossing point not to be zero (para [0021], the rectifier outputs a regulated voltage which will have a non-zero value related to the associated electrical current value).

Regarding independent claim 18, Hunter teaches, in Figure 4, a non-transitory computer-readable storage medium having instructions stored therein, wherein when the instructions are executed by a processor of an electronic device (Fig. 2; para [0013]; controller 26 used to perform the instructions), the electronic device is caused to execute a power supply on-off detection method (Abstract), wherein the method comprises: 
collecting an alternating current signal (para [0014 and 0020], alternating current input to primary winding 58 of current transformer 60) output by a power supply (28), and converting the alternating current signal into a voltage signal (para [0014 and 0020], current in primary winding is sent to the secondary winding and through to rectifier D106 and C102 as a voltage signal); 
determining a level signal (para [0023-0024], VDD compared to Vdetect) representing a change state of the alternating current signal based on the voltage signal (Fig. 3); and 
determining whether the power supply is on or off by determining whether the power supply is switched on or off based on the level signal (para [0023-0024], based on comparison between VDD and Vdetect, indicator LEDs D109 and D110 light up indicating if current is flowing to the load or not).
Hunter fails to teach a switch coupled to the power supply.
Koseki teaches, in Figure 2, a switch (102) coupled to the power supply (120).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hunter with a main power switch as described by Koseki for the purpose of controlling the activation of the device through the use of a switch which provides a path of powering components within the device.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Koseki and further in view of Jankowski 2015/0333509 (applicant disclosed art).

Regarding claim 3, Hunter and Koseki teach the power supply on-off detection circuit according to claim 2, but fail to teach wherein the signal acquisition circuit further comprises a transient voltage suppression diode, and the transient voltage suppression diode is coupled in parallel with the current transformer to discharge a surge current of the current transformer.
Jankowski teaches, in Figures 1-3, wherein the signal acquisition circuit further comprises a transient voltage suppression diode (para [0083]; limiting unit 14), and the transient voltage suppression diode is coupled in parallel with the current transformer (10) to discharge a surge current of the current transformer (para [0058]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hunter and Koseki with a transient voltage suppression diode as described by Jankowski for the purpose of protection against short overvoltage pulses that may potential pass through to other components within the device.

Regarding claim 4, Hunter and Koseki teach the power supply on-off detection circuit according to claim 1, but fail to teach wherein the signal conversion circuit comprises: a rectifier bridge and a load resistor; the rectifier bridge is coupled in parallel with the signal acquisition circuit and is configured to convert the alternating current signal output by the signal acquisition circuit into a direct current signal; and the load resistance is coupled in parallel with the rectifier bridge, and is configured to convert the direct current signal into the voltage signal.
Jankowski teaches, in Figures 2-3, wherein the signal conversion circuit comprises: a rectifier bridge (rectifier 22) and a load resistor (ammeter 20); the rectifier bridge is coupled in parallel with the signal acquisition circuit and is configured to convert the alternating current signal output by the signal acquisition circuit into a direct current signal (para [0047]; output of the rectifier outputs a direct voltage/current signal); and the load resistance is coupled in parallel with the rectifier bridge (Fig. 2), and is configured to convert the direct current signal into the voltage signal (para [0085]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hunter and Koseki with the rectifier as described by Jankowski for the purpose of performing a full wave rectification of the inputted AC signal to output a pure DC signal.

Regarding claim 5, Hunter, Koseki and Jankowski teach the power supply on-off detection circuit according to claim 4, Jankowski further teaches, in Figure 3, wherein the signal conversion circuit further comprises a current limiting resistor (wiring at the outputs of the rectifier 22 can be considered a current limiting resistor) coupled in series with one of two output ends of the rectifier bridge.

Regarding claim 6, Hunter, Koseki and Jankowski teach the power supply on-off detection circuit according to claim 4, Jankowski further teaches, in Figure 3, wherein the signal conversion circuit further comprises: an energy-storage capacitor (C) coupled in parallel with the rectifier bridge.

Regarding claim 7, Hunter, Koseki and Jankowski teach the power supply on-off detection circuit according to claim 5, Jankowski further teaches, in Figure 3, wherein the signal conversion circuit further comprises a voltage stabilizing component (para [0077-0079]; switching unit 18 stabilizes the overvoltage of the secondary voltage) coupled in parallel with the load resistor.

Regarding claim 8, Hunter and Koseki the power supply on-off detection circuit according to claim 1, but fail to teach wherein the signal processing circuit comprises a voltage comparator and voltage divider resistors; and a first input end of the voltage comparator is coupled to an output end of the signal conversion circuit to receive the voltage signal, and a second input end of the voltage comparator is coupled to the voltage divider resistors to generate a reference voltage.
Jankowski teaches, in Figure 3, wherein the signal processing circuit comprises a voltage comparator (K) and voltage divider resistors (R1-R4); and a first input end (-) of the voltage comparator is coupled to an output end (output of 22 through R1) of the signal conversion circuit to receive the voltage signal, and a second input end (+) of the voltage comparator is coupled to the voltage divider resistors to generate a reference voltage (para [0085 and 0100]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hunter and Koseki with the comparator and voltage divider as described by Jankowski for the purpose of controlling the switching unit to remove overvoltage from the system, thus protecting the load from potential damage.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Koseki and further in view of Warren et al. 2019/0056132 (called Warren hereinafter).

Regarding claim 19, Hunter and Koseki teach a smart home system comprising the power supply on-off detection circuit according to claim 1, but fail to teach further comprising a smart appliance coupled to the power supply through the switch, wherein the switch comprises a flash break switch.
Warren teaches a smart appliance (para [0047]) coupled to the power supply through the switch, wherein the switch comprises a flash break switch (para [0047]; the light switch can be considered a flash break switch).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hunter and Koseki with the intelligent, mult-sensing, network-connected light switch as described by Warren for the purpose of allowing automated control of the ambient light conditions based on room-occupancy states and controlling the amount of power to the lights.

Regarding claim 20, Hunter, Koseki and Warren teach the smart home system according to claim 19, Warren further teaches wherein the smart home system is configured to determine a state of the flash break switch to facilitate determining action times of the flash break switch, thereby realizing identification of actions of the flash break switch and switching a state of smart appliance (para [0047]; the light switch is in either a on or off state based on ambient light conditions and room-occupancy states); improving detection sensitivity of small current signals (para [0047]); and reducing power consumption of the smart appliance (para [0047]; control of power and/or dim state of the lights).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Taguchi discloses “Power supply device” (see 2008/0130336)
Sato et al. discloses “Inverter device” (see 2012/0063187)
Tamai discloses “Uninterruptible power supply” (see 2019/0214847)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867